Exhibit 10.23

QUALITY DISTRIBUTION, INC.

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE

AS OF

JANUARY 1, 2009



--------------------------------------------------------------------------------

QUALITY DISTRIBUTION, INC.

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE

AS OF

JANUARY 1, 2009

 

     Page ARTICLE I    Definitions    I-1 ARTICLE II    Administration    II-1
ARTICLE III    Eligibility    III-1 ARTICLE IV    Deferral Elections and Company
Contributions    IV-1 ARTICLE V    Participant Accounts and Investment of
Deferred Amounts    V-1 ARTICLE VI    Distributions    VI-1 ARTICLE VII   
Amendment and Termination    VII-1 ARTICLE VIII    Miscellaneous    VIII-1



--------------------------------------------------------------------------------

QUALITY DISTRIBUTION, INC.

KEY EMPLOYEE DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE

AS OF

JANUARY 1, 2009

PURPOSE

Quality Distribution, Inc. (the “Company”) previously established the Quality
Distribution, Inc. Key Employee Deferred Compensation Plan (the “Plan”),
effective January 1, 2005, for a select group of management or highly
compensated employees of the Company and its Related Employers to provide such
employees of the Company and its Related Employers with the opportunity to defer
the receipt of compensation. The Company has determined it would be in the best
interests of the Participants to amend and restate the Plan effective as of
January 1, 2009 to comply with Section 409A of the Internal Revenue Code of
1986, as amended from time to time (the “Code”). The Plan is intended to be an
unfunded plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”) and the Internal Revenue Code of 1986, as amended.

ARTICLE I

Definitions

(a) “Account” or “Accounts” shall mean a Participant’s Deferred Compensation
Account and/or Employer Contribution Account described in Article V.

(b) “Affiliate” shall mean with respect to the Company, any corporation other
than such Company that is a member of a controlled group of corporations, within
the meaning of Section 414(b) of the Code, of which such Company is a member;
all other trades or businesses (whether or not incorporated) under common
control, within the meaning of Section 414(c) of the Code, with such Company.

(c) “Beneficiary shall mean the person or persons designated by the Participant
made on a form prescribed by and filed with the Plan Administrator, and may be
changed at any time by filing a new form with the Plan Administrator. If the
Participant has designated no Beneficiary, or if no Beneficiary that he has
designated survives him, then such unpaid amounts shall be paid to his estate.
In the event of any dispute as to the entitlement of any Beneficiary, the Plan
Administrator’s determination shall be final, and the Plan Administrator may
withhold any payment until such dispute has been resolved.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Company” shall mean Quality Distribution, Inc. and its successors.

 

I-1



--------------------------------------------------------------------------------

(f) “Deferred Compensation Account” shall mean the bookkeeping account
established pursuant to Article V to reflect a Participant’s deferred
compensation.

(g) “Employer Contribution Account” shall mean the bookkeeping account
established pursuant to Article V to reflect employer contributions credited on
behalf of a Participant.

(h) “Normal Retirement Date” shall mean the later of the date of Participant
attains age 65 or completes ten years of participation in the Plan.

(i) “Participant” shall mean any employee of the Company or a Related Employer
who is covered by this Plan as provided in Article III.

(j) “Performance Based Compensation” shall mean compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least 12 months in which the Participant performs
services. Organizational or individual performance criteria are considered
preestablished if established, in writing, by not later than 90 days after the
commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance Based Compensation may include payments based on
performance criteria that are not approved by a compensation committee of the
Board of Directors, or by the shareholders or members of the Company.
Notwithstanding any provisions above to the contrary, Performance Based
Compensation does not include any amount or portion of any amount that shall be
paid either regardless of performance, or based upon the level of performance
that is substantially certain to be met at the time the criteria is established.

(k) “Plan” shall mean the Quality Distribution, Inc. Key Employee Deferred
Compensation Plan hereby created and as it may be amended from time to time.

(l) “Plan Administrator” shall mean the Company.

(m) “Plan Year” shall mean the 12–month period ending on December 31.

(n) “Related Employer” shall mean a subsidiary or Affiliate of the Company that
the Company, in its sole discretion, allows to participate in the Plan.

(o) “Separation from Service” shall mean the Participant’s termination of
employment with the employer within the meaning of Section 409A(a)(2)(A)(i) of
the Code and the default rules of Treasury Regulations Section 1.409A-1(h). For
this purpose, the “employer” is the Company and every entity or other person
which collectively with the Company constitutes a single service recipient (as
that term is defined in Treasury Regulations Sections 1.409A-1(g)) as the result
of the application of the rules of Treasury Regulations Sections 1.409A-1(h)(3);
provided that an 80% standard (in lieu of the default 50% standard) shall be
used for purposes of determining the service recipient/employer for this
purpose.

 

I-2



--------------------------------------------------------------------------------

(p) “Service Recipient” means the Company or an affiliate of the Company for
which the Employee performs services and any affiliates of the Company or a
subsidiary of the Company that are required to be considered a single employer
under Sections 414(b) and 414(c) of the Code.

(q) “Specified Employee” means a key employee of the Service Recipient within
the meaning of Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(i), as determined in accordance with the procedures adopted by
the Company that are then in effect, or, if no such procedures are then in
effect, in accordance with the default procedures set forth in Treasury
Regulations Section 1.409A-1(i).

(r) “Unforeseen Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising from the events beyond the control of the
Participant. The need to pay for medical expenses, including nonrefundable
deductibles, as well as for the cost of prescription drug medication may
constitute an Unforeseen Emergency. The need to pay for the funeral expenses of
a spouse, a Beneficiary, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an
Unforeseen Emergency. Except as otherwise provided in this paragraph, the
purchase of a home and payment of college tuition are not Unforeseen
Emergencies.

(s) “Year of Participation” shall be credited for each full calendar year of
participation in the Plan by a Participant. Notwithstanding the foregoing, a
Participant will be credited with a Year of Participation for the first year in
which he commences participation in the Plan regardless of when the Participant
actually commences participation.

 

I-3



--------------------------------------------------------------------------------

ARTICLE II

Administration

(a) Plan Administrator.

(1) The Plan Administrator shall have complete control and discretion to manage
the operation and administration of the Plan. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the following
powers:

(A) To determine all questions relating to the eligibility of employees to
participate or continue to participate;

(B) To maintain all records and books of account necessary for the
administration of the Plan;

(C) To interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

(D) To compute, certify and arrange for the payment of benefits to which any
Participant or Beneficiary is entitled;

(E) To process claims for benefits under the Plan by Participants or
beneficiaries;

(F) To engage consultants and professionals to assist the Plan Administrator in
carrying out its duties under this Plan; and

(G) To develop and maintain such instruments as may be deemed necessary from
time to time by the Plan Administrator to facilitate payment of benefits under
the Plan.

(2) The Plan Administrator may designate a committee to assist the Plan
Administrator in the administration of the Plan and perform the duties required
of the Plan Administrator hereunder.

(b) Plan Administrator’s Authority. The Plan Administrator may consult with
Company officers, legal and financial advisers to the Company and others, but
nevertheless the Plan Administrator shall have the full authority and discretion
to act, and the Plan Administrator’s actions shall be final and conclusive on
all parties.

(c) Claims and Appeal Procedure for Denial of Benefits. The Participant or a
Beneficiary (the “Claimant”) may file with the Plan Administrator a written
claim for benefits if the Participant or Beneficiary determines the distribution
procedures of the Plan have not provided him his proper interest in the Plan.
The Plan Administrator must render a decision on the claim within a reasonable
period of time of the Claimant’s written claim for benefits. The Plan
Administrator must provide adequate notice in

 

II-1



--------------------------------------------------------------------------------

writing to the Claimant whose claim for benefits under the Plan the Plan
Administrator has denied. Notice must be provided to the Claimant within a
reasonable period of time, but not later than 90 days (45 days in the case of a
claim for disability benefits) after the receipt of a claim. If the Plan
Administrator determines the additional time is needed, written notice will be
forwarded to the Participant prior to the expiration of the 90-day period (45
days in the case of a claim for disability benefits). The extension will not
exceed 90 days (30 days in the case of a claim for disability benefits) from the
end of the initial period. The Plan Administrator’s notice to the Claimant must
set forth:

(1) The specific reason for the denial;

(2) Specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

(3) A description of any additional material and information needed for the
Claimant to perfect his claim and an explanation of why the material or
information is needed;

(4) Appropriate information as to the steps to be taken if the Claimant wants to
submit the claim for review; and

(5) In the case of disability benefits, where disability is determined by a
physician appointed by the Plan Administrator, the specific basis for the
determination of the physician.

Any appeal the Claimant wishes to make of an adverse determination must be made
in writing to the Plan Administrator within sixty (60) days (or 180 days in the
case of a claim for disability benefits where the disability is determined by a
physician chosen by the Plan Administrator) after receipt of the Plan
Administrator’s notice of denial of benefits. The Plan Administrator’s notice
must further advise the Claimant that his failure to appeal the action to the
Plan Administrator in writing will render the Plan Administrator’s determination
final, binding and conclusive. The Plan Administrator’s notice of denial of
benefits must identify the name and address of the Plan Administrator to whom
the Claimant may forward his appeal.

If the Claimant should appeal to the Plan Administrator, he, or his duly
authorized representative, must submit, in writing, whatever issues and comments
he, or his duly authorized representative, believes are pertinent. The Claimant,
or his duly authorized representative, may review pertinent Plan documents free
of charge. The Plan Administrator will re-examine all facts related to the
appeal and make a final determination as to whether the denial of benefits is
justified under the circumstances. The Plan Administrator must advise the
Claimant of its decision within 60 days following (45 days in the case of a
claim for disability benefits) the Claimant’s written request for review. If the
Plan Administrator determines the additional time is needed, written notice will
be forwarded to the Participant prior to the expiration of the 60-day period.
The extension will not exceed 60 days (45 days in the case of a claim for
disability benefits) from the end of the initial period.

 

II-2



--------------------------------------------------------------------------------

ARTICLE III

Eligibility

(a) Eligibility. The Company or a Related Employer, in its sole discretion,
shall determine those employees of the Company or a Related Employer eligible to
participate in the Plan. Accordingly, an employee of the Company or a Related
Employer who, in the opinion of the Plan Administrator based upon its then
current guidelines, has contributed significantly to the growth and successful
operations of the Company or a Related Employer and who meets any additional
criteria for eligibility that the Plan Administrator, in its sole discretion,
may adopt from time to time, will be eligible to become a Participant.

(b) Participation. An eligible employee shall become a Participant upon the
timely filing of a deferral election pursuant to Article IV.

 

III-1



--------------------------------------------------------------------------------

ARTICLE IV

Deferral Elections and Company Contributions

(a) Deferral Procedures.

(1) Any Participant may elect to defer, for any calendar year, such portion of
his base salary or cash bonus from the Employer during such calendar year as may
be permitted in the discretion of the Plan Administrator.

(2) (A) Any deferral election permitted under this paragraph (a) shall be in
writing, signed by the Participant. Any election to defer all or a portion of
base salary must be delivered to the Plan Administrator prior to the January 1
of the calendar year in which the base salary to be deferred is otherwise
earned. Any election to defer all or a portion of a bonus must be made prior to
the January 1 of the calendar year in which the bonus is to be earned; provided,
however, that any election for a bonus that is Performance Based Compensation,
must be made at least six (6) months prior to the end of the performance period.

(B) Notwithstanding the foregoing, an election may be made by a Participant to
defer base salary or bonuses earned subsequent to his deferral election within
(i) the 30-day period following a Participant’s initial eligibility to
participate in the Plan.

(3) Except as provided in subparagraph (4) below, any deferral election made
with respect to a calendar year shall be irrevocable.

(4) (A) To the extent permitted under the Code, if a Participant suffers an
Unforeseen Emergency, determined in the discretion of the Plan Administrator, or
is to receive a hardship distribution from a qualified cash or deferral
arrangement pursuant to Treasury Regulation Section 1.401(k)-1(d)(3), the
Participant will be permitted to revoke his deferral election for the remainder
of the calendar year in which it is determined by the Plan Administrator that
the Unforeseen Emergency or hardship has occurred. Such revocation will be
effective as of the first pay period beginning on or after the first day of the
month which follows the Plan Administrator’s receipt of written notification of
the Participant’s Unforeseen Emergency. Any subsequent election shall be treated
as an initial deferral election.

(B) A Participant who revokes his deferral election pursuant to this
subparagraph (4) shall be eligible to make a new deferral election pursuant to
the provisions of subparagraph (2) above effective as of the January 1 that next
follows the effective date of the revocation of his deferral election under
subparagraph (4)(A) above.

 

IV-1



--------------------------------------------------------------------------------

(b) Election Forms. Any election, permitted revocation or change in any election
by a Participant under this Article IV shall be in writing and shall be on a
form or forms as may be approved by the Plan Administrator.

(c) Employer Contributions. As of each Plan Year, the Company or a Related
Employer, may credit a Participant with a discretionary employer contribution.
The amount of discretionary employer contribution credited to a Participant, if
any, shall be determined by the Company or Related Employer in its sole
discretion.

 

IV-2



--------------------------------------------------------------------------------

ARTICLE V

Participant Accounts and Investment of Deferred Amounts

(a) In General.

(1) Any compensation deferred pursuant to this Plan shall be recorded by the
Plan Administrator in a Deferred Compensation Account, a bookkeeping account
maintained in the name of the Participant. The Deferred Compensation Account
shall be credited with all amounts that have been deferred by the Participant
during the Plan Year pursuant to Article IV, and such Account shall be charged
from time to time with all amounts that are distributed to the Participant.

(2) Discretionary employer contributions, if any, credited to a Participant
pursuant to this Plan shall be recorded by the Plan Administrator in an Employer
Contribution Account, a bookkeeping account maintained in the name of the
Participant. The Employer Contribution Account shall be credited with all
amounts that have been contributed by the Company or a Related Employer during
the Plan Year pursuant to Article IV, and such Account shall be charged from
time to time with all amounts that are distributed to the Participant.

(3) All amounts that are credited to the Participants’ Accounts shall be
credited solely for purposes of accounting and computation. A Participant shall
not have any interest in or right to such Accounts at any time.

(b) Subject to Claims. The Plan constitutes an unsecured promise by the Company
or a Related Employer to pay benefits in the future. Participants employed by
the Company shall have the status of general unsecured creditors of the Company.
Participants employed by a Related Employer shall have the status of general
unsecured creditors of such Related Employer. The Plan is unfunded for Federal
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974. All amounts credited to the Participants’ Accounts will
remain the general assets of the Company or a Related Employer and shall remain
subject to the claims of the Company’s and the Related Employers’ creditors
until such amounts are distributed to the Participants.

(c) Crediting of Interest. A Participant’s Account shall be credited at least
annually with interest at a rate determined by the Plan Administrator, in its
sole discretion.

(d) Valuation; Annual Statement. The value of a Participant’s Accounts shall be
determined by the Plan Administrator and the Plan Administrator may establish
such accounting procedures as are necessary to account for the Participant’s
interest in the Plan. Each Participant’s Accounts shall be valued as of the last
day of each Plan Year or more frequently as determined by the Plan
Administrator. The Plan Administrator shall furnish each Participant with an
annual statement of his Accounts.

 

V-1



--------------------------------------------------------------------------------

(e) Establishment of Trust.

(1) The Company and a Related Employer may establish one or more trusts
substantially in conformance with the terms of the model trust described in
Revenue Procedure 92-64 to assist in meeting its obligations to Participants
under this Plan. Except as provided in paragraph (b) above and the terms of the
trust agreement, any such trust or trusts shall be established in such manner as
to permit the use of assets transferred to the trust and the earnings thereon to
be used by the trustee solely to satisfy the liability of the Company or a
Related Employer in accordance with the Plan.

(2) The Company or a Related Employer, in its sole discretion, and from time to
time, may make contributions to the trust. Unless otherwise paid by the Company
or a Related Employer, all benefits under the Plan and expenses chargeable to
the Plan shall be paid from the trust.

(3) The powers, duties and responsibilities of the trustee shall be as set forth
in the trust agreement and nothing contained in the Plan, either expressly or by
implication, shall impose any additional powers, duties or responsibilities upon
the trustee.

(f) Alternative Funding Vehicles. In addition to creating and maintaining a
rabbi trust, the Employer may implement other financing arrangements, such as
corporate owned life insurance, for the purpose of paying some or all of the
benefits provided under this Plan.

 

V-2



--------------------------------------------------------------------------------

ARTICLE VI

Distributions

(a) Timing of Payment.

(1) Subject to subparagraphs (2) and (3) below, the distribution of a
Participant’s vested interest in the amounts credited to his or her Accounts
shall be paid to the Participant (or in the case of death, the designated
Beneficiary) on the first day of the second month following the earlier of
(i) the date the Participant has a Separation from Service for any reason,
(ii) the date of the Participant’s death, or (iii) the date the Participant
attains Normal Retirement Date.

(2) (A) Notwithstanding paragraph (a)(1) above, a Participant may make an
irrevocable election on a form provided by the Plan Administrator to receive a
distribution of the vested amounts credited to his or her Account on a specific
future date that is at least two years from the effective date of the
Participant’s initial deferral election.

(B) Any such election under this paragraph (2) shall apply to all amounts that
have been credited to the Participant’s Account as of the specific future date
selected by the Participant. Any amounts credited to the Participant’s Account
after such specific future date will be paid in accordance with paragraph (1).

(C) If no election is made, any amounts credited to a Participant’s Account will
be paid in accordance with paragraph (1) above.

(D) In the event that the Participant has a Separation from Service or dies
prior to the payment date selected in accordance with paragraph (a)(2), the
Participant’s vested benefit shall be paid on the first day of the second month
following the date of the Participant’s Separation from Service or death.

(3) Notwithstanding anything to the contrary in this paragraph (a),
distributions to Specified Employees as a result of a Separation from Service
shall be made on the first day of the seventh month following the Participant’s
Separation from Service.

(b) Vesting of Amounts Credited to Participants.

(1) (A) A Participant shall be at all times fully vested in his Deferred
Compensation Account.

(B) Discretionary contributions, if any, credited to a Participant’s Employer
Contribution Account with respect to any Plan Year shall be subject to the
following vesting schedule:

 

VI-1



--------------------------------------------------------------------------------

Years of Participation

   Vested Percentage  

1 Year

   25 %

2 Years

   50 %

3 Years

   75 %

4 Years or more

   100 %

(C) Notwithstanding (B) above, upon a Participant’s death, he will be fully
vested in his Employer Contribution Account.

(2) The Plan Administrator may establish such accounting procedures as are
necessary to accurately reflect each Participant’s vested interest in
contributions and earnings thereon that are credited to his Accounts, which
procedures shall be applied in a consistent, nondiscriminatory manner.

(3) Upon a Participant’s Separation from Service, the nonvested interest in his
Accounts, if any, shall be forfeited. Such amount may be forfeited to the
Company or a Related Employer or, if applicable, the trust established pursuant
to Article V.

(c) Death Benefit.

(1) In the event of the death of a Participant who is listed in the Appendix as
a Group I Participant, his Beneficiary shall receive a lump sum payment of the
amounts credited to and/or remaining in his Accounts.

(2) In the event of the death of a Participant who is listed in the Appendix as
a Group II Participant, his Beneficiary shall receive a lump sum payment equal
to the greater of:

(A) the value of the amounts credited to and/or remaining in his Accounts, or

(B) the value of any death benefit paid by the Company to the Participant’s
Beneficiary.

(d) Form of Benefit Payment.

(1) (A) (i) Upon commencing participation in the Plan, a Participant shall elect
one of the following forms of payment for his benefit upon a Separation from
Service:

a. a lump sum, or

b. 10 annual installments with the first installment commencing on the first day
of the second month after the Separation from Service.

 

VI-2



--------------------------------------------------------------------------------

(ii) An election made pursuant to (d)(1)(A)(i) is generally irrevocable unless
the Participant requests to change the form of payment and (a.) the change does
not take effect until at least 12 months after the date on which the election is
made, (b.) the change is made at least 12 months prior to the date the payment
is scheduled to commence, and (c.) payment is deferred for a period of not less
than 5 years from the date payment would otherwise have been made (unless
payment is being made for death) and such request is permitted under
Section 409A of the Code.

(B) The death benefit described in paragraph (c) of this Article shall be paid
in a lump sum.

(C) If no election is made, the benefit will be paid in a single lump sum.

(D) Payments to be paid on a fixed date pursuant to paragraph (a)(2)(A) of this
Article VI will be paid as a lump sum.

(2) In the event a Participant elects installment payments, each such payment
shall be equal to the balance in the Participant’s Accounts as of the end of the
month immediately preceding the date of payment, divided by the factors set
forth in the following table, whichever is applicable:

 

10 Year Payment

   Installment Factor

1

   10

2

   9

3

   8

4

   7

5

   6

6

   5

7

   4

8

   3

9

   2

10

   1

(3) Notwithstanding anything contained in the Plan to the contrary, if the value
of a Participant’s vested interest in the amount credited to his Accounts is
less than $5,000, the Participant’s vested interest shall be paid in a lump sum
on the first day of the second month following his Separation from Service.

(4) The Plan Administrator shall establish such accounting procedures as are
necessary to implement the provisions of this paragraph.

(e) Accelerated Distribution for Unforeseen Emergency. If a Participant suffers
an Unforeseen Emergency, the Plan Administrator may, in its discretion,
accelerate the distribution of all or a portion of the amount of his Deferred

 

VI-3



--------------------------------------------------------------------------------

Compensation Account and the vested portion of his Employer Contribution
Account. Any such accelerated distribution shall be made in a lump sum on the
first day of the month following a determination of hardship. The amount of any
such distribution shall be limited to the amount necessary to satisfy the
emergency need, including any amounts necessary to pay any federal, state or
local income taxes reasonably anticipated to result from the distribution.

 

VI-4



--------------------------------------------------------------------------------

ARTICLE VII

Amendment and Termination

(a) Amendment and Termination. The Plan may be amended or terminated at any
time, or from time to time, by the Company. Any such amendment or termination
shall be ratified and approved by the Company’s board of directors. The ability
of the Company to terminate the Plan shall comply with Section 409A of the Code
and the regulations thereunder.

(b) Effect of Amendment or Termination.

(1) No amendment or termination of the Plan shall affect the rights of any
Participant with respect to any Accrued Benefits determined as of the date of
such amendment or termination.

(2) In the event that the Plan is terminated, the Participant’s Accrued Benefit
shall be distributed to the extent permitted under Section 409A of the Code. The
timing and manner of the distribution of benefits in connection with any
termination of the Plan shall comply with Section 409A of the Code and the
regulations thereunder. No payment of any Participant’s benefit under the Plan
may be accelerated as a result of the termination of the Plan unless:

(A) the Plan is terminated within the period of 30 days preceding or the 12
months following a “Change in Control” event (as the term is defined in Treasury
Regulations Section 1.409A-3(i)(5));

(B) the Plan is terminated within 12 months of a corporate dissolution or is
terminated with the approval of a bankruptcy court overseeing a bankruptcy of
the Company;

(C) The Company terminates this Plan and all other similar deferred compensation
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c), provided that (i) any benefits payable as a result of the
termination (other than benefits that would have been payable under the terms of
the Plan without regard to the termination) are not paid until at least 12
months after the date of termination of the Plan, (ii) all benefit payments
under the Plan are completed within 24 months after the date of termination of
the Plan, and (iii) the Company does not adopt a new or replacement deferred
compensation plan within 3 years after the date of termination of the Plan.

 

VII-1



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

(a) Payments to Minors and Incompetents. If the Plan Administrator receives
satisfactory evidence that a person who is entitled to receive any benefit under
the Plan, at the time such benefit becomes available, is a minor or is
physically unable or mentally incompetent to receive such benefit and to give a
valid release therefore, and that another person or an institution is then
maintaining or has custody of such person, and that no guardian committee, or
other representative of the estate of such person shall have been duly
appointed, the Plan Administrator may authorize payment of such benefit
otherwise payable to such person to such other person or institution; and the
release of such other person or institution shall be a valid and complete
discharge for the payment of such benefit.

(b) Plan Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract between the Company or a Related Employer and any
Participant, nor to be consideration for the employment of any Participant.
Nothing in the Plan shall give a Participant the right to be retained in the
employ of the Company or a Related Employer; all Participants shall remain
subject to discharge or discipline as employees to the same extent as if the
Plan had not been adopted.

(c) No Interest in Assets. Nothing contained in the Plan shall be deemed to give
any Participant any equity or other interest in the assets, business or affairs
of the Company or a Related Employer. No Participant in the Plan shall have a
security interest in assets of the Company or a Related Employer used to make
contributions or pay benefits.

(d) Recordkeeping. Appropriate records shall be maintained for the purpose of
the Plan by the officers and employees of the Company at the Company’s expense
and subject to the supervision and control of the Plan Administrator.

(e) Non-Alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void. No benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person. If any person entitled to
benefits under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit under
the Plan, or if any attempt shall be made to subject any such benefit to the
debts, contracts, liabilities, engagements or torts of the person entitled to
any such benefit, except as specifically provided in the Plan, then such
benefits shall cease and terminate at the discretion of the Plan Administrator.
The Plan Administrator may then hold or apply the same or any part thereof to or
for the benefit of such person or any dependent or Beneficiary of such person in
such manner and proportions as it shall deem proper.

(f) State Law. This Plan shall be construed in accordance with the laws of
Florida.

 

VIII-1



--------------------------------------------------------------------------------

(g) Liability Limited.

(1) Notwithstanding any of the preceding provisions of the Plan, neither the
Company or a Related Employer nor any individual acting as an employee or agent
of the Company or Related Employer shall be liable to any Participant, former
Participant or other person for any claim, loss, liability or expense incurred
in connection with the Plan.

(2) The Plan Administrator, its officers, directors and employees shall be
entitled to rely conclusively on all tables, valuations, certificates, opinions
and reports that shall be furnished by any actuary, accountant, trustee,
insurance company, consultant, counsel or other expert who shall be employed or
engaged by the Plan Administrator in good faith.

(h) Protective Provisions. Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical examinations as the Plan Administrator may deem necessary and
taking such other relevant action as may be requested by the Plan Administrator.
If a Participant refuses so to cooperate or makes any material misstatement of
information or nondisclosure of medical history, then no benefits will be
payable hereunder to such Participant or his Beneficiary, provided that, in the
Plan Administrator’s sole discretion, benefits may be payable in an amount
reduced to compensate the Company or a Related Employer for any loss, cost,
damage or expense suffered or incurred by the Company or a Related Employer as a
result in any way of such action, misstatement or nondisclosure.

(i) Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder and the remainder shall continue in full force and
effect.

(j) Section 409A Compliance. The Company intends for this Plan to conform in all
respects to the requirements under Section 409A of the Code, the failure of
which would result in the imposition or accrual of penalties, interest or
additional taxes under Section 409A of the Code (the “Section 409A
Requirements”). Accordingly, the Company intends for this Plan to be
interpreted, construed, administered and applied in a manner as shall meet and
comply with the Section 409A Requirements, and in the event of any inconsistency
between this Plan and the Section 409A Requirements, this Plan shall be reformed
so as to meet the Section 409A Requirements. Any reference in this Plan to
Section 409A of the Code, or any subsection thereof, shall be deemed to mean and
include, to the extent then applicable and then in force and effect (but not to
the extent overruled, limited or superseded), published rulings, notices and
similar announcements issued by the Internal Revenue Service under or
interpreting Section 409A of the Code and regulations (proposed, temporary or
final) issued by the Secretary of the Treasury under or interpreting
Section 409A of the Code.

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized officers on this 31st day of December, 2008.

 

VIII-2



--------------------------------------------------------------------------------

QUALITY DISTRIBUTION, INC. By:  

/s/ DENNIS R. COPELAND

Name:   Dennis R. Copeland Title:   Senior Vice President Administration

 

VIII-3